UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 IN RE INCLUSIVE ACCESS COURSE                                 MASTER FILE NO.
 MATERIALS ANTITRUST LITIGATION                              20 MDL NO. 2946 (DLC)


 This Document relates to:

 20cv6314


             NOTICE OF MOTION TO DISMISS STUDENT PLAINTIFFS’
          SECOND CONSOLIDATED AMENDED CLASS ACTION COMPLAINT

          Please take notice that, upon the accompanying Memorandum of Law in Support of

Defendants’ Motion to Dismiss Student Plaintiffs’ Second Consolidated Amended Class Action

Complaint, and the Declaration of Jennifer Quinn-Barabanov and accompanying exhibits, which

are being submitted contemporaneously with this Notice of Motion, Defendants Cengage

Learning, Inc.; McGraw Hill LLC; Pearson Education, Inc.; Barnes & Noble Education, Inc.;

Barnes & Noble College Booksellers, LLC; and Follett Higher Education Group, Inc. will move

this Court, before the Honorable Denise L. Cote, United States District Judge for the Southern

District of New York, at a date and time to be set by the Court, for an Order dismissing Student

Plaintiffs’ Second Consolidated Amended Class Action Complaint, ECF No. 80, on the ground

that the plaintiffs have failed to state a claim upon which relief can be granted. See Fed. R. Civ.

P. 12(b)(6); Ashcroft v. Iqbal, 556 U.S. 662 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544

(2007).




                                                1
Dated: January 22, 2021                      Respectfully Submitted,


s/ Rachel S. Brass (by consent)              s/ Eric Mahr (by consent)
Rachel S. Brass                              Eric Mahr
GIBSON, DUNN & CRUTCHER LLP                  Andrew J. Ewalt
555 Mission Street, Suite 3000               Richard Snyder
San Francisco, California 94105-0921         Lauren Kaplin
Telephone: (415) 393-8293                    FRESHFIELDS BRUCKHAUS
rbrass@gibsondunn.com                        DERINGER US LLP
                                             700 13th Street NW, 10th Floor
Adam J. Di Vincenzo                          Washington, DC 20005
GIBSON, DUNN & CRUTCHER LLP                  Telephone: (202) 777-4500
1050 Connecticut Avenue, N.W.                eric.mahr@freshfields.com
Washington, DC 20036-5306                    andrew.ewalt@freshfields.com
Telephone: (202) 887-3704                    richard.snyder@freshfields.com
adivincenzo@gibsondunn.com                   lauren.kaplin@freshfields.com

On behalf of Defendants Barnes & Noble       On behalf of Defendant Cengage
College Booksellers, LLC and Barnes &        Learning, Inc.
Noble Education, Inc.

s/ Craig C. Martin (by consent)              s/ W. Cavanaugh, Jr. (by consent)
Craig C. Martin                              William F. Cavanaugh, Jr.
Matt D. Basil                                Saul B. Shapiro
WILLKIE FARR & GALLAGHER LLP                 Amy N. Vegari
300 N LaSalle Street                         PATTERSON BELKNAP WEBB &
Chicago, IL 60654                            TYLER LLP
Telephone: (312) 728-9000                    1133 Avenue of the Americas
cmartin@willkie.com                          New York, NY 10036
mbasil@willkie.com                           Telephone: (212) 336-2000
                                             wfcavanaugh@pbwt.com
On behalf of Defendant Follett Higher        sbshapiro@pbwt.com
Education Group, Inc.                        avegari@pbwt.com

                                             On behalf of Defendant McGraw Hill
                                             LLC


                                             s/ J. Quinn-Barabanov
                                             Jennifer Quinn-Barabanov
                                             Zachary B. Schreiber
                                             STEPTOE & JOHNSON LLP
                                             1330 Connecticut Avenue, NW
                                             Washington, DC 20036
                                             Telephone: (202) 429-3000

                                         2
    Jquinnbarabanov@steptoe.com
    zschreiber@steptoe.com

    Michael Dockterman
    STEPTOE & JOHNSON LLP
    227 W Monroe Street, Suite 4700
    Chicago, Illinois 60606
    Telephone: (312) 577-1300
    mdockterman@steptoe.com

    On behalf of Defendant Pearson
    Education, Inc.




3
